Appeal (1) from an order of the Supreme Court at Special Term, entered February 20, 1980 in Albany County, which granted plaintiff’s motion for summary judgment, and (2) from the judgment entered thereon. In opposition to plaintiff’s motion for summary judgment, defendant Eugene Audi applied for leave to interpose an amended answer. While Special Term did not expressly rule on this cross motion, its decision reflects consideration of the matters sought to be pleaded and, in our view, rightly concludes that plaintiff is entitled to relief despite such new allegations. Since there is no genuine factual dispute concerning defendant Audi’s execution of an agreement providing for commissions to plaintiff, and since the document contains no ambiguities dependent on the parties’ intent (cf. Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285), summary judgment was properly granted. However, it is also maintained, and conceded by plaintiff, that an error was made in computing the amount of interest on plaintiff’s damages (CPLR 5001, subd [b]). The present judgment should, therefore, be modified accordingly. Order affirmed, without costs. Judgment modified, on the law, by reversing so much thereof as awarded interest in the total sum of $1,228.20; judgment directed to be entered computing interest in accordance with CPLR 5001 (subd [b]), and, as so modified, affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Mikoll and Casey, JJ., concur.